Citation Nr: 0802346	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-39 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private medical facility in June 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1960 to February 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for treatment on June 10, 
2005 at Bert Fish Medical Center for inflamed lesion of the 
right lower leg.  He asserts that his physician, P. Milazzo, 
M.D. at the Daytona Beach VA Outpatient Clinic advised him to 
go the emergency room and informed him that VA would be 
responsible for payment.  Because VA is on notice that there 
are additional records that may be applicable to the 
veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  On remand, the RO should get all records from the 
Daytona Beach VA Outpatient Clinic on and around June 10, 
2005. 

The Statement of the Case (SOC) issued in November 2005 
referred to treatment at South Lake Hospital in November 2004 
for cellulitis and abscess of the leg and cited to a March 
2005 decision.  There is no indication that the veteran 
received treatment or is seeking reimbursement for treatment 
from South Lake Hospital in November 2004.  On remand, a 
corrective SOC addressing the veteran's treatment at Bert 
Fish Medical Center in June 2005 should be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Daytona Beach 
VA Outpatient Clinic on and around June 
10, 2005.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a negative 
response if records are not available.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the veteran's claim for 
entitlement to payment or reimbursement 
for medical expenses incurred at a private 
medical facility in June 2005.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



